


Exhibit 10.04.2

 

MUTUAL RELEASE AGREEMENT

 

This Mutual Release Agreement is dated as of April       , 2004 (the
“Agreement”), by and between Adelphia Communications Corporation, a Delaware
corporation (“ACC”), debtor-in-possession, and its Affiliates, other than any
Rigas Person (as defined below) (together with ACC, the “ACC Parties” and each,
individually, an “ACC Party”), and Adelphia Business Solutions, Inc., a Delaware
corporation, d/b/a TelCove (“TelCove”), debtor-in-possession, and its
Affiliates, other than any Rigas Person (together with TelCove, the “TelCove
Parties” and each, individually, a “TelCove Party”).

 

W I T N E S S E T H:

 

WHEREAS, TelCove and certain of its direct and indirect subsidiaries, commenced
cases (the “TelCove Cases”) under chapter 11 of title 11 of the United States
Code, 11 U.S.C. Sections 101 et seq. (the “Bankruptcy Code”) on March 27, 2002,
and June 18, 2002, by filing voluntary petitions with the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”),
jointly administered under Case No. 02-11389; and

 

WHEREAS, ACC and certain of its direct and indirect subsidiaries commenced cases
(the “ACC Cases”) under chapter 11 of the Bankruptcy Code on June 10, 2002, and
June 25, 2002, by filing voluntary petitions with the Bankruptcy Court, jointly
administered under Case No. 02-41729 (REG); and

 

WHEREAS, ACC and TelCove are parties to that certain Master Reciprocal
Settlement Agreement (together with all Exhibits, Annexes and Schedules thereto)
dated as of December 3, 2003 (the “Master Agreement”), which validates and
memorializes the ownership of various assets, including long-haul and metro
fiber-optic cable assets, real property interests, equipment, strands and
network infrastructure between ACC and TelCove; and

 

WHEREAS, TelCove and ACC each have certain remaining unresolved claims, defenses
and counterclaims against each other; and

 

WHEREAS, TelCove and ACC each deny the validity of each other’s respective
claims, defenses and counterclaims; and

 

WHEREAS, TelCove and ACC have negotiated a comprehensive Global Settlement
Agreement dated as of February 21, 2004 (the “Global Agreement”), which provides
for the resolution or settlement of virtually all outstanding issues and claims
remaining between the parties; and

 

WHEREAS, in connection with the consummation of the Global Agreement on the date
hereof, TelCove and ACC each desire to enter into a full and complete settlement
with each other, which shall, upon the fulfillment of certain conditions
precedent, result in the full and final release and waiver of all claims and
counterclaims, except as otherwise provided herein, as well as any other
unasserted or potential claims; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of

 

--------------------------------------------------------------------------------


 

which are hereby acknowledged, and subject to the terms and conditions hereof,
the parties, intending to be legally bound, hereby agree as follows:

 

1.                                       Effective as of the date hereof, except
to enforce the terms of the Global Agreement and each of the Annexes and
Schedules thereto, and the Master Agreement, and each of the Exhibits and
Annexes thereto, each of the ACC Parties and their successors, assigns and
Affiliates, hereby release the TelCove Parties and their successors, assigns,
Affiliates, agents, attorneys, employees, general partners, limited partners,
officers and directors, other than any Rigas Person (the “TelCove Releasees”)
from any and all liabilities, claims (as defined in section 101(5) of the
Bankruptcy Code), actions, causes of action, suits, debts, accounts, damages,
injuries or demands of whatever kind or nature, including any claims for
attorneys’ fees and costs (collectively, “Claims”) which any of them had, now
have, or may have against the TelCove Releasees, whether fixed, liquidated or
contingent, whether arising in law or at equity, whether known or unknown,
whether accrued or to accrue, whether asserted by way of claim, counterclaim,
cross-claim, action for indemnity, contribution or otherwise that any ACC Party
is entitled to assert in its own right or on behalf of the holder of any claim
or equity interest or other person, based in whole or in part upon any act or
omission, transaction, agreement, event or other occurrence taking place at any
time since the beginning of time and through the date hereof, and in any way
relating to any TelCove Releasees and/or the TelCove Cases, provided, however,
that this release shall not be construed to release any claims relative to the
allocation of D&O insurance coverage between TelCove and ACC.

 


2.                                       EFFECTIVE AS OF THE DATE HEREOF, EXCEPT
TO ENFORCE THE TERMS OF THE GLOBAL AGREEMENT AND EACH OF THE ANNEXES AND
SCHEDULES THERETO, AND THE MASTER AGREEMENT AND EACH OF THE EXHIBITS AND ANNEXES
THERETO, EACH OF THE TELCOVE PARTIES AND THEIR SUCCESSORS, ASSIGNS AND
AFFILIATES HEREBY RELEASE THE ACC PARTIES AND THEIR SUCCESSORS, ASSIGNS,
AFFILIATES, AGENTS, ATTORNEYS, EMPLOYEES, GENERAL PARTNERS, LIMITED PARTNERS,
OFFICERS AND DIRECTORS, OTHER THAN ANY RIGAS PERSON (THE “ACC RELEASEES”) FROM
ANY AND ALL CLAIMS WHICH ANY OF THEM HAD, NOW HAS, OR MAY HAVE AGAINST THE ACC
RELEASEES, WHETHER FIXED, LIQUIDATED OR CONTINGENT, WHETHER ARISING IN LAW OR AT
EQUITY, WHETHER KNOWN OR UNKNOWN, WHETHER ACCRUED OR TO ACCRUE, WHETHER ASSERTED
BY WAY OF CLAIM, COUNTERCLAIM, CROSS-CLAIM, ACTION FOR INDEMNITY, CONTRIBUTION
OR OTHERWISE THAT ANY TELCOVE PARTY IS ENTITLED TO ASSERT IN ITS OWN RIGHT OR ON
BEHALF OF THE HOLDER OF ANY CLAIM OR EQUITY INTEREST OR OTHER PERSON, BASED IN
WHOLE OR IN PART UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT OR
OTHER OCCURRENCE TAKING PLACE AT ANY TIME SINCE THE BEGINNING OF TIME AND
THROUGH THE DATE HEREOF, AND IN ANY WAY RELATING TO ANY ACC RELEASEES, AND/OR
THE ACC CASES,  PROVIDED, HOWEVER, THAT THIS RELEASE SHALL NOT BE CONSTRUED TO
RELEASE ANY CLAIMS RELATIVE TO THE ALLOCATION OF D&O INSURANCE COVERAGE BETWEEN
TELCOVE AND ACC.


 


3.                                       CAPITALIZED TERMS USED BUT NOT DEFINED
HEREIN SHALL HAVE THE MEANING ASCRIBED TO SUCH TERMS IN THE GLOBAL AGREEMENT.


 


4.                                       THIS AGREEMENT MAY ONLY BE MODIFIED OR
SUPPLEMENTED BY AN INSTRUMENT IN WRITING EXECUTED BY DULY AUTHORIZED
REPRESENTATIVES OF THE PARTIES.


 


5.                                       THIS AGREEMENT SHALL CONSTITUTE THE
COMPLETE, FINAL, AND EXCLUSIVE STATEMENT OF THE TERMS REGARDING THE SUBJECT
MATTER HEREOF, AND SHALL SUPERSEDE ALL PRIOR OR

 

2

--------------------------------------------------------------------------------


 

contemporaneous written or oral representations, understandings, and
communications relating thereto.  The terms and conditions of this Agreement
shall not be varied, supplemented, waived, qualified, modified, or interpreted
by any prior or subsequent course of dealing between the parties, failure, or
delay to enforce any rights hereunder, or by any usage of trade or manner other
than by a subsequent writing signed by authorized representatives of both
Parties.


 


6.                                       THE BANKRUPTCY COURT SHALL RETAIN
EXCLUSIVE JURISDICTION TO ENFORCE THE TERMS OF THIS AGREEMENT AND TO DECIDE ANY
CLAIMS OR DISPUTES WHICH MAY ARISE OR RESULT FROM, OR BE CONNECTED WITH, THIS
AGREEMENT DURING THE PENDENCY OF THE TELCOVE CASES AND THE ACC CASES.


 


7.                                       THIS AGREEMENT HAS BEEN FULLY
NEGOTIATED BETWEEN AND JOINTLY DRAFTED BY THE PARTIES.


 


8.                                       THIS AGREEMENT SHALL NOT BE CONSTRUED
AS A RELEASE OF ANY RIGAS PERSON, IN SUCH PERSON’S CAPACITY AS AN AFFILIATE, OR
OTHERWISE, FROM ANY CLAIMS.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “RIGAS
PERSON” SHALL BE DEFINED TO MEAN: DORIS RIGAS, JAMES RIGAS, JOHN RIGAS, MICHAEL
RIGAS, TIMOTHY RIGAS, ELLEN RIGAS VENETIS, PETER VENETIS, JAMES BROWN, COLIN
HIGGIN, MICHAEL MULCAHEY, TIMOTHY WERTH, DORELLENIC CABLE PARTNERS, HIGHLAND
2000, LLC, HIGHLAND 2000, LP, HIGHLAND COMMUNICATIONS, LLC, HIGHLAND HOLDINGS
II, GP, HIGHLAND HOLDINGS, GP, HIGHLAND PREFERRED COMMUNICATIONS 2001, LLC,
ILIAD HOLDINGS, INC., NCAA HOLDINGS, INC., DORIS HOLDINGS, L.P., HIGHLAND PREF.
COMMUNICATIONS, LLC, COUDERSPORT TELEVISION CABLE COMPANY, COUDERSPORT THEATRE,
DEBAIRE DESIGNS, ELENI INTERIORS, INC., ERGOARTS, INC., HIGHLAND PRESTIGE
GEORGIA, INC., HIGHLAND VIDEO ASSOCIATES, LP, HILTON HEAD COMMUNICATIONS, LP,
NIAGARA FRONTIER HOCKEY, LP, SONGCATCHER FILMS, LLC, WENDING CREEK 3656, LLC,
WENDING CREEK FARMS, INC., RIGAS ENTERTAINMENT, LTD., ISLAND PARTNERS, INC.,
ROUMALI, INC., GRISTMILL PROPERTIES, INC., SYRACUSE-HILTON HEAD HOLDINGS, LP AND
ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY,
ASSOCIATION, TRUST, JOINT VENTURE, UNINCORPORATED ORGANIZATION OR OTHER ENTITY
CONTROLLED (AS DEFINED BELOW) BY A RIGAS PERSON, AND ANY OF THEIR COLLECTIVE
SUCCESSORS, ASSIGNS, TRANSFEREES, OR HEIRS.  FOR PURPOSES OF THIS PROVISION, THE
TERM “CONTROL” SHALL MEAN THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO
DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF A RIGAS PERSON,
WHETHER THROUGH THE OWNERSHIP OF STOCK, AS TRUSTEE OR EXECUTOR, BY CONTRACT OR
CREDIT ARRANGEMENT OR OTHERWISE.


 


9.                                       THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized representatives.

 

ACC PARTIES:

 

TELCOVE PARTIES:

 

 

 

ADELPHIA COMMUNICATIONS CORPORATION

 

ADELPHIA BUSINESS SOLUTIONS, INC., d/b/a
TELCOVE

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joe W. Bagan

 

 

By:

/s/ Robert E. Guth

 

 

Joe W. Bagan, Senior Vice President &
Chief Administrative Officer

 

 

 

Robert E. Guth, President & Chief
Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EACH OF THE ACC PARTIES LISTED ON
SCHEDULE A HERETO

 

EACH OF THE TELCOVE PARTIES LISTED ON
SCHEDULE B HERETO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joe W. Bagan

 

 

By:

/s/ Robert E. Guth

 

 

Joe W. Bagan, Senior Vice President &
Chief Administrative Officer

 

 

 

Robert E. Guth, President & Chief
Executive Officer

 

 

4

--------------------------------------------------------------------------------

 
